                          UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
              DOCKET NO. 3:04-CR-00058-MOC-DSC & 3:04-CR-0059-MOC-DSC

 UNITED STATES OF AMERICA,                                 )
                                                           )
                                                           )
                                                           )
 Vs.                                                       )                  ORDER
                                                           )
 SAMUEL PAUL CROOK,                                        )
                                                           )
                       Defendant.                          )


       THIS MATTER is before the Court on defendant’s pro se, uncaptioned pleadings filed

October 26, 2018. The Court notes that the pleadings appear to have been captioned, at some

point, “Motion to Appeal to the Supreme, United States Court of Appeals for the Fourth Circuit

No. 18-6484(L).” That caption has, however, been marked through in the original as received by

this Court.

       Earlier this year, defendant filed motions, which this Court denied as defendant remained

represented by counsel. Defendant appealed those Orders, and such disposition was affirmed by

the Court of Appeals for the Fourth Circuit. United States v. Crook, No. 18-6484 & No. 18-6485

(4th Cir. Aug. 21, 2018). After that affirmance became final, defendant filed a new, nearly identical

set of motions, which this Court again denied, citing its previous determination and the

determination of the appellate court, which was not appealed to the United States Supreme Court.

The pleadings now before the Court come on the heels of such resolution earlier this week. In these

pleadings, defendant again argues that he received ineffective assistance at trial and requests that

he be granted a new trial. While such contentions are of the type made under 28, United States

Code, Section 2255, defendant has not presented them on the applicable forms that would indicate


                                                 1
he is attempting to file another Section 2255 petition. However, even if the Court were to construe

the pleadings now before it as a Motion to Vacate, Set Aside, or Correct Sentence, that pleading

would be barred as review of the docket reveals that defendant has already filed Section 2255

petitions which have been denied, that he has not received leave from the Court of Appeals for the

Fourth Circuit to file a second or subsequent petition, and that he lacks standing to file a petition

because he is not in custody pursuant to a sentence imposed by this Court.

       In his first Section 2255 motion, defendant contended that he received ineffective

assistance of counsel because his counsel “tricked [him] into a plea of not guilty by reason of

insanity.” Crook v. United States, 3:08cv307 (W.D.N.C. 2008). That petition was dismissed in

2008, with this Court finding that

       [p]etitioner was found not guilty by reason of insanity. In the instant case, Petitioner
       was not sentenced. He was found not guilty. Consequently, because Petitioner is
       neither a prisoner nor serving a sentence, he may not move this Court for relief
       pursuant to 28 U.S.C. § 2255.

Crook v. United States, 2008 WL 4933966, at *2 (W.D.N.C. Nov. 14, 2008) (Reidinger, J.).

       Seven years later in 2015, defendant filed a spate of Section 2255-type motions in these

criminal actions realleging his contention that he was afforded ineffective assistance of counsel at

trial. This Court screened defendant’s second attempt at a Section 2255 action, dismissing that

petition as frivolous, holding that

       [p]etitioner’s newest petition is little changed from the petition he filed in 2008. He
       remains ineligible to apply for relief under Section 2255 because he is not a prisoner
       as he was found not guilty by reason of insanity. United States v. Tucker, 153 Fed.
       App'x 173, 175 (4th Cir.2005) (per curiam) (dismissing appeal of denial of § 2255
       where individual had been found not guilty by reason of insanity); United States v.
       Budell, 187 F.3d 1137, 1141 (9th Cir.1999)(section 2255 is inapplicable to a
       petitioner who was originally found not guilty by reason of insanity “[b]ecause [he]
       was acquitted, [therefore] he is not a prisoner in custody under sentence….”).




                                                  2
Crook v. United States, 3:15cv547 (W.D.N.C. November 18, 2015) (Order #2 at 2). While

defendant was conditionally released from hospitalization after such Order was entered, such

release was terminated based on failure to comply with such conditions. 3:04cr58, Order (#148).

Since 2015 and during his recommitment pursuant to 18 U.S.C. § 4243(g), defendant has remained

represented by Mr. Lee.

        As defendant is not being detained pursuant to a sentence of this Court, Section 2255

provides no avenue for relief. In addition, to the extent defendant is seeking a new trial under Rule

33, defendant fundamentally lacks standing because he has been acquitted of the charges on which

he seeks a new trial. Defendant is again encouraged to raise any legal concerns he may have in

correspondence with his attorney, Mr. Lee, as this court simply cannot grant him relief under

Section 2255 or a new trial under Rule 33.



                                             ORDER

        IT IS, THEREFORE, ORDERED that defendant’s pro se, uncaptioned pleadings (#162

in the ’58 case and #131 in the ’59 case) are DENIED as defendant lacks standing to seek relief

under Section 2255 or under Rule 33, Federal Rules of Criminal Procedure.



                                        Denial of Certificate

        To the extent defendant has attempted to file a Section 2255 petition, and pursuant to Rule

11(a) of the Rules Governing Section 2255 Cases, this Court declines to issue a certificate of

appealability as petitioner has not made a substantial showing of a denial of a constitutional right. 28

U.S.C. § 2253(c)(2); Miller -El v. Cockrell, 537 U.S. 322, 336-38 (2003) (in order to satisfy § 2253(c),

a petitioner must demonstrate that reasonable jurists would find the district court's assessment of the

constitutional claims debatable or wrong); Slack v. McDaniel, 529 U.S. 473, 484–85 (2000) (in order

                                                   3
to satisfy § 2253(c) when court denies relief on procedural grounds, a petitioner must demonstrate both

that the dispositive procedural ruling is debatable, and that the petition states a debatable claim of the

denial of a constitutional right).



        The Clerk of Court is respectfully instructed to enter this Order in both of the above-

captioned matters.




                                               Signed: October 26, 2018




                                                    4
